t c summary opinion united_states tax_court olde raleigh realty corporation petitioner v commissioner of internal revenue respondent docket no 1674-o0s filed date bdgar h bridger for petitioner linda p azmon for respondent pajak special_trial_judge this case is before the court on a petition for a redetermination of a notice_of_determination concerning worker classification under sec_7436 unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority sec_7436 - - on date respondent issued to petitioner a notice_of_determination concerning worker classification under sec_7436 notice_of_determination in the notice_of_determination respondent determined william henderson mr henderson was an employee of olde raleigh realty corporation petitioner for the tax periods ending date and for purposes of federal employment_taxes and petitioner was not entitled to relief from these taxes as provided by sec_530 of the revenue act of publaw_95_ 92_stat_2885 sec_530 of act for convenience we sometimes use the term employment_taxes to refer to taxes under the federal_insurance_contributions_act fica-social security taxes and federal_unemployment_tax_act futa-- unemployment taxes the proposed federal employment_taxes additions to tax and related penalties were detailed in the notice_of_determination as follows addition_to_tax accuracy-related_penalty year tax tax sec_6656 sec_6662 a fica dollar_figure dollar_figure dollar_figure futa dollar_figure dollar_figure dollar_figure fica dollar_figure dollar_figure dollar_figure futa dollar_figure dollar_figure dollar_figure after concessions by petitioner that mr henderson should be legally classified as an employee of petitioner for purposes of federal employment_taxes and that petitioner is not entitled to relief under sec_530 of the act the issues for decision are whether certain payments made by petitioner to or on behalf of mr henderson should be recharacterized as wages subject_to federal employment_taxes whether petitioner is liable for the additions to tax under sec_6656 and whether petitioner is liable for the penalties under sec_6662 a some of the facts in this case have been stipulated and are so found petitioner is an s_corporation that was incorporated in north carolina on or about date at the time the petition was filed petitioner’s principal_place_of_business was in raleigh north carolina petitioner operates a brokerage real_estate company that is the sole source of its income since petitioner’s incorporation and all during and mr henderson has owned percent of petitioner’s stock and has been the president of petitioner mr henderson worked approximately hours per week for petitioner during and during the years in issue mr henderson performed many services for petitioner mr henderson negotiated with sellers of real_property reviewed development budgets reviewed development progress assisted in the negotiation of sales of lots to residential builders reviewed financial operations arranged financing for joint ventures assisted in organizing and setting up development entities - solicited clients and business on behalf of petitioner entered into verbal and written agreements on behalf of petitioner oversaw petitioner’s finances managed petitioner hired and fired independent contractors on behalf of petitioner made investment decisions on behalf of petitioner entered into development projects on behalf of petitioner and had signatory authority over petitioner’s bank accounts during petitioner recognized that the following persons were employees b j stanfield office assistant brenda m gray office assistant and michael giaquinto development troubleshooting assistant to mr henderson petitioner timely filed form sec_941 employer’s quarterly federal tax_return for each quarter in and petitioner also timely filed forms 940-ez employer’s annual federal unemployment tax_return for both and petitioner did not issue forms w-2 wage and tax statement or forms 1099-misc miscellaneous income to mr henderson in or during petitioner paid from its own bank account dollar_figure of mr henderson’s personal expenses all dollar amounts are rounded off in this opinion likewise during petitioner paid from its own bank account dollar_figure of mr henderson’s personal expenses in the notice_of_determination respondent based the fica - - and futa_tax liabilities on payments made by petitioner for mr henderson’s personal expenses in the amount of dollar_figure and dollar_figure for and respectively the record is silent as to why the amounts in the notice_of_determination are dollar_figure and dollar_figure less than the amounts of mr henderson’s personal expenses paid_by petitioner for and respectively these differences appear from time to time but we shall decide the case based on respondent’s notice_of_determination on forms 1120s u s income_tax return for an s_corporation petitioner reported ordinary_income from its trade_or_business for and of dollar_figure and dollar_figure respectively petitioner reported these amounts of ordinary_income as mr henderson’s share of ordinary_income from trade_or_business activities on schedules k-1 schedules k-1 shareholder’s share of income credits deductions etc filed with each form_1120s for and mr henderson and his wife timely filed form sec_1040 u s individual_income_tax_return for and they reported the dollar_figure and dollar_figure of ordinary_income from the schedules k-1 on their returns for and respectively on or about date mr henderson filed a petition with the united_states bankruptcy court eastern district of north carolina bankruptcy court seeking relief from personal indebtedness under chapter of the bankruptcy code on or about -- - date mr henderson received a discharge from indebtedness from the bankruptcy court respondent contends that amounts paid_by petitioner to or on behalf of mr henderson for personal expenses in and constitute wages which subject petitioner to federal employment_taxes on those wages petitioner argues that the amounts the corporation paid with respect to mr henderson’s personal expenses during the years in issue were funds advanced by mr henderson to petitioner pursuant to an oral agreement between the corporation and mr henderson petitioner also contends that the amounts used by the corporation for these payments were advanced by mr henderson to petitioner ina trust capacity petitioner contends that the oral agreement was a means for mr henderson to deposit funds with petitioner and then have petitioner pay mr henderson’s personal expenses thus avoiding the reach of his creditors in the alternative petitioner argues that the payments of mr henderson’s personal expenses represented repayment of loans made by mr henderson to the corporation sec_7491 is not applicable in the instant case because the examination commenced before date petitioner bears the burden_of_proof rule a 290_us_111 we note that this court has jurisdiction to determine - whether the secretary’s determination of worker classification is correct and to determine the amount of employment_taxes additions to tax and penalties provided by chapter of subtitle f sec_6651 through 117_tc_263 sec_3111 and sec_3301 impose fica and futa taxes on employers for wages paid to their employees wages for fica and futa purposes are defined as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with exceptions not applicable in this case sec_3121 sec_3306 generally the form of payment is immaterial sec_31 a -l c and d b -1 b e employment_tax regs payment can be made in cash or something other than cash sec_31_3121_a_-1 and d b -1 b e employment_tax regs thus an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes 117_tc_141 petitioner sought to prove the existence of an oral agreement between the corporation represented by its president mr henderson and its sole shareholder mr henderson in essence petitioner seeks to prove an oral agreement by mr --- - henderson with himself petitioner cites an north carolina opinion containing dicta to the effect that an oral agreement may be proven by any competent witness who was present at the time or who heard the defendant admit the existence of such contract pender v forbes n c whether or not this is the law petitioner provided no witness much less a competent witness to prove such an oral contract mr henderson the president of petitioner did not testify at trial mr henderson as an individual did not testify nor did any of petitioner’s other officers or employees testify as to the alleged oral agreement and its execution petitioner’s sole witness was c gilbert smith mr smith petitioner’s certified_public_accountant mr smith offered no testimony as to the existence of the purported oral agreement between petitioner and mr henderson mr smith did not testify that he was present at the time of the purported oral agreement mr smith testified only about how petitioner’s books reflected a purported arrangement petitioner provided no objective records to evidence the execution of the oral agreement no deposit slips no canceled checks no bank statements and no other evidence of receipt by petitioner of funds from mr henderson to act ina trustee capacity in accordance with the alleged oral agreement the record before this court contains no evidence that --- - during the years in issue an oral agreement existed between petitioner and mr henderson for him to advance funds to the corporation and for the corporation to pay his personal expenses accordingly we hold that there was no oral agreement between petitioner and mr henderson and that petitioner has failed to show that amounts withdrawn from the corporation to pay mr henderson’s personal expenses were pursuant to a_trust arrangement petitioner argues in the alternative that the corporation’s payment of mr henderson’s personal expenses represented repayments of loans made between the two parties respondent argues that any funds advanced by mr henderson were contributions to capital and any payment of mr henderson’s personal expenses constitutes the payment of wages to an employee in resolving the question of whether a payment is debt or equity for federal tax purposes each case must be decided on its own facts 95_tc_257 courts have identified and considered various factors in determining whether a payment is debt or equity some of the factors considered are the names given to the certificates evidencing the indebtedness presence or absence of a fixed maturity_date source of payments right to enforce payments -- - participation in management as a result of the advances status of the advances in relation to regular corporate creditors intent of the parties identity of interest between creditor and stockholder thinness of capital structure in relation to debt ability of corporation to obtain credit from outside sources use to which advances were put failure of debtor to repay and the risk involved in making advances 74_tc_476 the identified factors are not equally significant and no single factor is determinative or relevant in each case id pincite this court has stated that the ultimate question is whether there was a genuine intention to create a debt witha reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 however without evidence substantiating the existence of a bona_fide debt a mere declaration of intent is not determinative cordes v commissioner tcmemo_1994_377 petitioner contends that during the years in issue mr henderson deposited moneys in the corporation which were loans mr smith testified that the alleged deposits made by mr henderson to petitioner totaled dollar_figure in and dollar_figure in petitioner had two corporate receipts totaling dollar_figure and a promissory note executed between petitioner and mr henderson in the amount of dollar_figure as evidence of the existence of the purported loans made by mr henderson petitioner had a corporate resolution dated date which acknowledged receipt by the corporation of alleged loans from mr henderson during totaling dollar_figure petitioner also had a similar corporate resolution dated date which acknowledged receipt of alleged loans from mr henderson in totaling dollar_figure mr smith testified that petitioner maintained a loan account titled loans payable-w r henderson he also testified that charges were made against the loan account for expenses of a personal nature such as mortgage payment on mr henderson’ s home contributions to charities credit card payments and various other personal expenses during and the charges against the loans payable-w r henderson account totaled dollar_figure and dollar_figure respectively mr henderson was president and sole shareholder of petitioner during the years in issue the fact that the debtor and creditor are related parties does not preclude the existence of a bona_fide debt calumet indus inc v commissioner supra pincite however transactions between closely held corporations and their shareholders are examined with special scrutiny 56_tc_1324 affd without published opinion 496_f2d_876 5th cir in smith v commissioner tcmemo_1995_410 payments made by the corporation to pay the personal expenses of its sole shareholder were held not to be loan repayments in that case the taxpayer did not testify and the only evidence of a loan was the accountant’s testimony there were no loan agreements or other documentary_evidence relating to the alleged loans id like smith v commissioner supra petitioner has not convinced this court that mr henderson made bona_fide loans to the corporation during the years in issue in this case neither mr henderson nor any other officer_or_employee of petitioner testified as to the existence of any such loans petitioner primarily relies on the testimony of mr smith the corporation’s accountant mr smith testified that other than the dollar_figure promissory note there were no written agreements or notes evidencing additional loans specifically mr smith testified that the only record of the purported loans indicated by the and corporate resolutions were found in petitioner’s own general ledger such records absent objective evidence of a loan will be given little weight dixie dairies corp v commissioner supra pincite petitioner provided no other receipts bank statements or canceled checks evidencing the receipt by the corporation of the amounts purported to have been loaned by mr henderson mr smith testified that the purported loans evidenced by the and corporate resolutions did not provide for interest repayment terms or enforcement rights in mr henderson additionally there were no set maturity dates or security pledged for the alleged loans mr smith also testified that no bank would consider making a loan to petitioner as to the lone dollar_figure promissory note whether it represents a legitimate debt_instrument is irrelevant to the disposition of whether the payments of mr henderson’s personal expenses by petitioner are repayments of loans made between the two parties petitioner has shown no evidence that any of the personal expenses paid on behalf of mr henderson represented repayment of the dollar_figure promissory note the dollar_figure promissory note has a satisfaction clause reserved at the top of the promissory note so that the date on which the promissory note was satisfied in full could be documented by date and signature nothing on the face of the dollar_figure promissory note indicates that any of the payments of mr henderson’s personal expenses were in satisfaction of the alleged debt in this case there is no objective evidence that any of the personal expenses paid_by petitioner on behalf of mr henderson represented repayment of loans between mr henderson and the corporation accordingly we hold that none of the personal expenses paid_by petitioner on behalf of mr henderson represented repayment of loans made by him to the corporation this court must now decide whether the payments of mr henderson’s personal expenses by petitioner were compensation or constructive dividends to him if the payments are constructive dividends the amounts are not deemed compensation to mr henderson thus the payments would not be wages for purposes of fica and futa taxes respondent contends that the payment of the personal expenses represented compensation to mr henderson and therefore petitioner is liable for the related employment_taxes whether a corporation’s payment of a shareholder’s personal_expense is a constructive_dividend or compensation is a question of fact see 298_f2d_562 9th cir affg tcmemo_1960_276 regardless of how an employer chooses to characterize payments made to employees the true analysis is whether the payments are for remuneration for services rendered 918_f2d_90 9th cir when a corporation’s earnings are due to the efforts of its employees it is entirely appropriate for the corporation to make substantial payments to its employees langer v commissioner tcmemo_1990_268 in smith v commissioner supra this court determined that the payment of the shareholder’s personal expenses constituted compensation payments instead of constructive dividends the court was persuaded by the fact that the corporation did not pay a salary to the shareholder and that the taxpayer’s earnings arose solely from the shareholder’s efforts id petitioner concedes that mr henderson should be classified as an employee for purposes of federal employment_taxes mr henderson worked approximately hours a week for petitioner during the years in issue the services performed by mr henderson for petitioner during the years in issue were more than minor mr henderson clearly performed regular and substantial services for the corporation in fact the services mr henderson performed for petitioner were integral to the corporation’s operations and income-producing activities petitioner’s other employees only assisted mr henderson in and petitioner reported ordinary_income on its federal_income_tax returns of dollar_figure and dollar_figure respectively mr smith testified that during the years in issue petitioner did not pay mr henderson a salary additionally in and there were no distributions of dividends to mr henderson in his capacity as sole shareholder it was mr smith’s testimony that none of the profits to my knowledge were distributed during the years and mr smith also testified that it was the decision of management that no distribution should be made however the corporation paid personal expenses of mr henderson in and totaling dollar_figure and dollar_figure respectively respondent does not contest the reasonableness of these payments mr henderson clearly -- - performed substantial services essential to petitioner and the amounts of personal expenses paid on his behalf were compensation such compensation constitutes wages for purposes of fica and futa taxes accordingly we hold that petitioner is liable for the related fica and futa taxes on the amounts deemed wages to mr henderson respondent contends that petitioner is liable for the addition_to_tax imposed by sec_6656 for failure_to_make_timely_deposits of taxes with respect to both and sec_6656 imposes an addition_to_tax for failure to timely deposit any required tax in a government depository unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to the applicable_percentage of the amount of the underpayment sec_6656 the applicable_percentage is percent if the failure to deposit is more than days sec_6656 a petitioner did not address the sec_6656 failure to deposit additions to tax at trial petitioner presented no evidence to establish reasonable_cause for its failure to deposit the required fica and futa taxes accordingly we hold that with respect to the deemed wages to mr henderson petitioner is liable for the sec_6656 additions to tax with respect to the fica and futa_tax liabilities for both years in issue finally we must decide whether petitioner is liable for the - accuracy-related_penalties for and sec_6662 a imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 this determination is based on all the facts and circumstances sec_1 b income_tax regs petitioner presented no evidence regarding the sec_6662 accuracy-related_penalties petitioner failed to keep adequate_records necessary to document the alleged loan transactions nor did petitioner provide other evidence to substantiate the alleged loan transactions petitioner failed to -- - meet its employment_tax obligations on amounts that were compensation to mr henderson accordingly we sustain respondent’s determination as to the sec_6662 accuracy- related penalties reviewed and adopted as the report of the small_tax_case division decision will be entered sustaining respondent’s notice_of_determination
